Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-2, 4-5, 9-10, 12-13, 19-20, 27-28, 32-33, 37, 41-42, 47, 50 and 54 are pending. Claims 1-2 and 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/31/2018. Upon further review, the specie requirement mailed 08/13/2021 has been withdrawn.  Accordingly, claims 9-10, 12-13, 19-20, 27-28, 32-33, 37, 41-42, 47, 50 and 54 are being examined in their entirety.
Drawings
The drawing filed 08/24/2020 is objected to because the single Figure is not referenced according to the eMPEP 1.84 (u) Numbering of views. 

(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single 

	This objection will be overcome by titling Fig. 1 as “The Figure”. Appropriate amendments to the specification when citing The Figure are needed.

NOTE: There is only one figure in the drawings filed 08/24/2020. The title of the figure is “FIG. 1”. There are five figures in the drawings filed 04/29/2020. It is unclear if five figures were intended to be filed on 08/24/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gopalan et al. (Bakers’ Yeast Reduction of Alkyl 6-Chloro-3-oxohexanoates: Synthesis of (R)-(+)-alpha-Lipoic Acid, J. Chem. Soc. Perkin. Trans. I pp. 1897-1900, Published 1990. Cited in the IDS filed 08/24/2020. Cited as reference D1 in the Written Opinion for PCT/US2018/058143).

This anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 9-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘909 (WO2007034909, Published 03-2007. All references to 909 are made to an attached machine translation unless otherwise stated).
Interpretation of Claims

    PNG
    media_image1.png
    329
    602
    media_image1.png
    Greyscale

Scope of the Prior Art
	909 teach a process to prepare the (S) ethyl ester of compound (B) from the ethyl ester of compound (A) using RuBr2 R-BINAP (par. 152, Example 4). See immediately below below. Variable m is 2 and X is Cl, X1 is Br and R3 is (R)-BINAP.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	909 teach a broad genus of protecting groups being substituted or unsubstituted alkyl group having 1 to 12 carbon atoms (par. 13). 909 teach the tert-butyl protecting group (par. 22 and 24). Tert-butyl fits within the genus of protecting groups taught by 909 (par. 13). These teachings are motivation to try different protecting groups, including tert-butyl.
NOTE: 909 teach the use of the identical (R)-BINAP ligand as currently claimed (par. 152, Example 4). This would lead to the identical isomerization as currently claimed.
Ascertaining the Difference
	909 does not explicitly teach the current process of preparing compound (B) from compound (A).
Obviousness
However, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 909 to arrive at the current invention.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have exchanged the ethyl protecting group taught by 909 with the tert-butyl butyl protecting group taught by 909 (par. 152, Example 4, par. 13, par. 22 and 24).

Upon exchanging the ethyl protecting group for the tert-butyl in the synthesis taught by 909 in Example 4, the ordinary artisan would have arrived at the current invention in claims 9-10 and 12-13.

Claims 9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopalan et al. (Bakers’ Yeast Reduction of Alkyl 6-Chloro-3-oxohexanoates: Synthesis of (R)-(+)-alpha-Lipoic Acid, J. Chem. Soc. Perkin. Trans. I pp. 1897-1900, Published 1990. Cited in the IDS filed 08/24/2020. Cited as reference D1 in the Written Opinion for PCT/US2018/058143), ‘544 (USPGPub2003/0171544, Published 09-2003) and as evidence by Kometani et al. (NADPH-dependent Reduction of Ethyl Acetoacetate Coupled with Ethanol Oxidation in Kloeckera magna, Biosci. Biotech. Biochem., 61 (8), pp. 1370-1372, Published 1997).
Interpretation of Claims

    PNG
    media_image3.png
    161
    600
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    169
    595
    media_image4.png
    Greyscale

Scope of the Prior Art
	The disclosure of Gopalan et al. was written in the above 102(a)(1) rejection and is incorporated by reference.
Ascertaining the Difference
	Gopalan et al. does not teach the alcohol dehydrogenase system comprising NADH and NADPH and an alcohol. 
Secondary Reference
	544 teach a process for producing alcohols from ketones, wherein the ketone is converted using an alcohol dehydrogenase (claim 14). 544 teach NADH and/or NADPH and isopropanol are added to the alcohol dehydrogenase reaction (Claims 14, 17 and 18-20). 544 teach the ketones include keto acids (claim 21). The instant ketone is a Beta keto acid ester.
	544 goes on to teach the alcohol dehydrogenase are distinguished by their excellent stereoselectivity.
	544 does not teach the isomeric outcome of the alcohol dehydrogenase when reducing a beta-keto acid.

	NOTE: E3-HB is (s)-ethyl 3-hydroxdybutanoate (Kometani et al, p. 1370 left column).

    PNG
    media_image5.png
    114
    233
    media_image5.png
    Greyscale

	Upon rotation of 180° along the alkyl chain axis, the OH group would be below the axis and would be coming out of the page as seen in current claim 9.
Obviousness
 It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of Gopalan et al. and 544 to arrive at the current invention.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have substituted the alcohol dehydrogenase taught by Gopalan et al. with the alcohol dehydrogenase system taught by 544 (See Gopalan et al. p. 1898, Table 4c and 544 Claims 14, 17 and 18-20). Substituting one known method for another to obtain predictable results is obvious. See MPEP 2141 III (B). A reasonable expectation of success stems from the teaching that NADPH and NADH are responsible for the s isomer of a keto acid ester by Kometani et al. (p. 1370-1371, more specifically see Fig. 2.).

Allowable Subject Matter
Claims 27-28, 32-33, 37, 41-42, 47, 50 and 54 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art to the invention is ‘430 (WO2015/171430, Published 02-2012. as cited in the IDS filed 08/24/2020 and as cited as reference D2 in the written opinion for PCT/US2018/058143).
430 teach the below reaction scheme 1 (par. 178).

    PNG
    media_image6.png
    683
    1178
    media_image6.png
    Greyscale

	However, 430 does not teach current compound (C). Compound (C) is a requirement in current claims 27, 32 and 41. It would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so.

Conclusion
Claims 9-10, 12-13 and 19-20 are rejected.
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        

/YEVGENY VALENROD/Primary Examiner, Art Unit 1628